Case 3:18-cv-01492-HES-JBT Document 21 Filed 01/16/20 Page 1 of 1 PagelD 135

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
JAX AIRPORT HOTEL, LLC
and TURN-KEY HOSPITALITY
SOLUTIONS, INC.,
Plaintiffs, Case No. 3:18-cv-1492-HES-JBT
v.

LG ELECTONICS, INC., a Foreign
Corporation and LG ELECTRONICS
U.S.A., INC., a Delaware corporation,

Defendants.
/

ORDER
THIS CAUSE is before the Court on the Parties’ “Joint Stipulation of Dismissal with
Prejudice” (Dkt. 20).

Accordingly, it is hereby ORDERED:

1. Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the above-
captioned case is DISMISSED with prejudice, with each party to bear their own
attorneys’ fees, costs and expenses; and
2. The Clerk is directed to terminate all pending motions and close the matter pending.

DONE AND ORDERED at Jacksonville, Florida, this [kt day of January, 2020.

Copies to:

Helen Heim Albee, Esq.
Briana M. Montminy, Esq.
Jennifer M. Busby, Esq.
Milo Scott Thomas, Esq.

 
